By the Court.
After judgment was rendered in favor of the *bank against Prest, upon the note in question, [*195 another action against him could not be maintained upon it as upon a subsisting instrument. It has passed, as concerned him, “in rem judieatam.” Bean v. Smith, 2 Mason, 268. Mersereau having as endorser paid the note to the bank, as he was bound to do, acquired by the payment a right of action against Prest, which he might have maintained under a state of demand for money paid, laid out and expended, or setting forth the circumstánces of the case, but which he could not enforce, or by endorsement authorize another to enforce, upon the note itself and in the ordinary form of payee or endorsee against drawer.
Let the judgment be reversed.